          Case 1:20-cv-00823-LM Document 8 Filed 03/23/21 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW HAMPSHIRE


Christopher (Crystal) Beaulieu

     v.
                                                 Case No. 20-cv-823-LM
NH Department of Corrections, Commissioner
et al


                                    ORDER


     No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated February 17, 2021.          “‘[O]nly those issues fairly

raised by the objections to the magistrate's report are subject

to review in the district court and those not preserved by such

objection are precluded on appeal.’”         School Union No. 37 v.

United Nat'l Ins. Co., 617 F.3d 554, 564 (1st Cir. 2010)

(quoting Keating v. Secretary of Health & Human Servs., 848 F.2d

271, 275 (1st Cir.1988)); see also United States v. Valencia-

Copete, 792 F.2d 4, 6 (1st Cir. 1986) (after proper notice,

failure to file a specific objection to magistrate's report will

waive the right to appeal).


                                          ____________________________
                                          Landya B. McCafferty
                                          Chief Judge

Date: March 23, 2021


cc: Christopher (Crystal) Beaulieu, pro se
